Eschweiler, J.
(dissenting). Sub. (1) (m), sec. 1543, Stats., reads:
“The words ‘non-intoxicating liquor’ includes all liquors, liquids or compounds, whether medicated, proprietary, patented, or not and by whatever name called, fit for use for beverage purposes, containing alcohol in any degree, not defined to be ‘intoxicating liquors.’ ”
The evidence shows that fruit juices, soda waters, ginger ales, root beers, and ciders as they are now being sold do contain alcohol in appreciable proportions. Some of such — for instance loganberry juice — has 0.47 per cent, just below the line of 0.5 per cent, of alcohol *145fixed for the division between intoxicating and nonintoxicating liquors, and many of such having a greater alcoholic content than the so-called near-beers. The legislature cannot be presumed to have intended to exclude any of such commonly sold beverages from the' general class of non-intoxicating liquors as above defined, except cider. Preserved sweet cider is expressly excepted by sub. (5) (a) 6 of said sec. 1543, Stats. Its alcoholic possibilities must have been recognized by the legislature or there would have been no need of an exception. In Maine, with a much longer experience with both prohibition and cider than this state has had, cider, though unfermented and non-intoxicating when offered for sale, is nevertheless taboo. State v. Frederickson, 101 Me. 37, 63 Atl. 535, 6 L. R. A. n. s. 186. The same subject has presented difficulty in construction in Michigan. People v. Engle (Mich.) 186 N. W. 520. The specific exclusion of cider in the statute is the inclusion of the other similar' beverages.
If all such beverages are within the statutes, then clearly no person can lawfully sell them for consumption on the selling premises, without having first obtained the license provided for by sub. (29) (a) of sec. 1543, Stats.
The counter in the drug store, or any other place where such soda waters, pop, ginger ales, root beefs, grape juices, or similar alcoholic beverages are sold to be there consumed, are reasonably, fairly, and logically within the condemnation of sub. (30), sec. 1543, Stats., of a standing bar or counter of any description at which any such (nonintoxicating) drinks or. liquors are consumed, and as much so as is the article of furniture condemned by the majority opinion. The phrase is as broad as it well could be made; it contains no limitations or conditions as to shape, size, height, age, or previous condition óf servitude, and I see no warrant for inserting, by judicial decree, any of such limitations into the plain letter of the statute.
*146The legislature, carefully mindful of the possibility of difficulties of construction of the statute, provided by sub. (33) (b) of said sec. 1543 that the provisions of the act are separable and that the holding of one to be unconstitutional shall not affect the remainder. By the same sub. (33) it is declared that the statute should be liberally construed to the end that the use of intoxicating liquors be prevented. Its purpose is not to prevent the use of nonintoxicating liquors. It has the power to do so (see cases cited in majority opinion, to which might be added Crane v. Campbell, 245 U. S. 304, 38 Sup. Ct. 98), but has not done so.
Considering all these things, therefore, I can see no reasonable hypothesis upon which to predicate a conclusion that the mere matter of the consumer’s posture when consuming legalized liquors can have any causal or even casual connection with the direct aim and ultimate end of the act, so that it could be said in reason that a consumption by a consumer when sitting at the counter or when standing but just outside of the touching zone leaves the seller still a law-abiding citizen and who may continue his business, but a consumption while standing at the same counter makes the seller now a malefactor and liable to forfeit his license. Furthermore, the consideration 'of the evident impossibility of enforcing such a regulation at the countless stands where frisking childhood and sportive youth jostle and crowd for the succulent soda or purling pop, together with the provision found in the same chapter in sub. (2) (g), sec. 1543, that wilful neglect or refusal of the commissioner or other designated officer to make complaint .for known violation of such chapter shall subject him to removal from office, should call a halt before adopting a view with such a \dsta.
I think the judgment should be reversed.